—In an action for a divorce and ancillary relief, the plaintiff appeals from an order of the Supreme Court, Dutchess County (Amodeo, J.), dated June 23, 2000, which denied his motion for leave to enter a judgment against the defendant upon her default in appearing in the action.
Ordered that the order is affirmed, without costs or disbursements.
The Supreme Court providently exercised its discretion in denying the plaintiff’s motion for leave to enter a judgment against the defendant upon her default in appearing. The plaintiff failed to sustain his burden of showing that service upon the defendant in the Netherlands was proper (see, Wern v D’Alessandro, 219 AD2d 646; Powell v Powell, 114 AD2d 443).
The plaintiff’s remaining contentions are either unpreserved for appellate review or without merit. O’Brien, J. P., Altman, Luciano and Adams, JJ., concur.